Citation Nr: 1448480	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for bilateral plantar fasciitis.

2. Entitlement to an initial disability rating higher than 0 percent for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from August 1998 to August 2008. He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for bilateral plantar fasciitis and hypertension. The RO assigned disability ratings of 10 percent for plantar fasciitis and 0 percent for hypertension.

In November 2013, the Board remanded the case to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From April 15, 2010, plantar fasciitis has been manifested by pain, worsened with weightbearing, that produces moderate disability of each foot.

2. From April 15, 2010, the Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; nor has it required continuous medication for control.


CONCLUSIONS OF LAW

1. From April 15, 2010, plantar fasciitis has met the criteria for disability ratings of 10 percent in the left foot and 10 percent in the right foot. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

2. From April 15, 2010, hypertension has not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a letter issued in May 2010, before the initial unfavorable decision on the claim. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates. The letter also indicated who was to provide the evidence.

The Veteran's claims file (which is in electronic form) contains his service medical records, post-service medical records, reports of VA medical examinations, and his own statements in support of his claim. He has had VA medical examinations that adequately addressed the manifestations and effects of his plantar fasciitis and hypertension.

In the November 2013 remand, the Board instructed the RO to ask the Veteran to identify sources of treatment for his plantar fasciitis and hypertension, to obtain VA treatment records, and to provide new VA medical examinations addressing the current manifestations of his plantar fasciitis and hypertension. The RO subsequently asked the Veteran to identify sources of treatment. The RO obtained records of VA treatment of the Veteran. The RO arranged new examinations, which were performed in January 2014. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Plantar Fasciitis

The Veteran contends that his plantar fasciitis is manifested by pain and swelling, and produces impairment that warrants a disability rating higher than the 10 percent rating that the RO assigned.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Service connection for the Veteran's plantar fasciitis is effective from April 15, 2010, the date the RO received the Veteran's claim for disability compensation. The Board will consider what ratings are warranted for all periods from that date forward.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule does not include a diagnostic code specifically for plantar fasciitis. The RO has rated the Veteran's plantar fasciitis as analogous to flatfoot, or pes planus, using 38 C.F.R. § 4.71a, Diagnostic Code 5276. Under that code, bilateral flatfoot is rated as 50 percent disabling if it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, and is not improved by orthopedic shoes or appliances. A 30 percent rating is assigned if it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. It is rated at 10 percent if it is moderate, with the weight-bearing line over or medial to the great toes, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. A 0 percent rating is assigned if it is mild, with the symptoms relieved by built-up shoe or arch support.

The rating schedule provides diagnostic codes that address foot disorders including flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and malunion or nonunion of tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5283. The rating schedule also provides, under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for rating other foot injuries. Under that code, such injuries are rated at 30 percent if severe, 20 percent if moderately severe, and 10 percent if moderate. A 40 percent rating is assigned if there is actual loss of use of the foot.

The Veteran has reported that he began to experience bilateral foot pain in 2006, while he was in service. Notes from treatment in service in March 2008 reflect follow-up for bilateral plantar fasciitis.

In VA treatment in May 2010, the Veteran reported ongoing pain in the bottoms of both feet, with onset during service. A treating physician included a diagnosis of plantar fasciitis. He prescribed arch supports.

In National Guard service in June 2010, a clinician placed the Veteran on a profile, indicating that, because of bilateral plantar fasciitis, he was not to engage in running or in walking with field gear and rucksack, and that he was to limit walking with field gear to one mile. Notes of VA treatment of the Veteran in November 2010 included flat foot among the list of the Veteran's disorders.

The Veteran had a VA examination of his feet in January 2011. He reported that pain in the plantar areas (soles) of his feet began in 2006 and that clinicians diagnosed plantar fasciitis. He stated that his foot pain had been treated with shoe inserts, insoles, and padding, and with pain medication. He indicated that presently bilateral foot pain began in the morning and worsened over the course of the day with prolonged standing and walking. He reported having pain, swelling, and stiffness in the hindfoot and forefoot of the left and right feet. He stated that with his foot problems he could stand for more than an hour, but less than three hours. He related that he could walk more than a quarter mile, but less than a mile. He indicated that presently he worked as a civilian in logistics at a military facility, and that his job was mainly a desk job. He stated that in the preceding year he had missed fifteen days of work due to foot pain. He reported having flare-ups of worse foot pain that occurred several times a year and lasted more than two weeks. He stated that during flare-ups he was unable to work due to pain with weightbearing.

On examination, the Veteran walked with a normal gait, without a limp. The examiner observed in the left and right feet evidence of tenderness, with mild to moderate pain with palpation of the hindfoot and forefoot. There was also evidence of painful motion. There was no evidence of swelling, instability, weakness, or abnormal weightbearing. X-rays of the feet did not show any calcaneal spur. The examiner found that the Veteran had mild to moderate bilateral plantar fasciitis. The examiner stated that the disorder had significant occupational effects, including increased absenteeism.

In an April 2011 notice of disagreement (NOD), the Veteran reported that the soles of his feet constantly swelled. He stated that walking became very painful during the day. He reported that his job included work done at a desk, but also required walking and standing for at least half the day. He related that his feet had numbness and loss of feeling feet after less than an hour of walking, and pain that increased the longer he walked. He stated that the report of the 2011 VA examination did not reflect the extent of the symptoms that he reported at that examination. In a June 2012 substantive appeal, he stated that the doctor who treated him stated that the soles of his feet were severely affected by plantar fasciitis.

The Veteran had another VA examination in January 2014. He reported that he continued to work in logistics. He related ongoing bilateral foot pain. He stated that the pain was constant. He reported that the pain was 9 out of 10 in severity. He stated that with rest, pain medication, and shoe inserts, the pain decreased to 8 out of 10. The examiner stated that pain in the Veteran's feet with prolonged standing or walking had a mild impact on his ability to work.

In VA primary care in February 2014, the Veteran reported pain in both feet. The treating physician found evidence that that in both feet there was pain, mainly in the heels and arches. Both feet had calluses. The feet had no edema or cyanosis. The feet had normal ranges of motion. The physician found that the foot problems caused difficulty with bearing weight. The physician prescribed a podiatry consultation.

The Veteran had a VA podiatry consultation in April 2014. He reported pain, 9 out of 10 in severity, in the heels, arches, and balls of both feet. He stated that prolonged standing and walking made it worse. He reported that the pain caused difficulty walking and weightbearing. The podiatrist found in both feet flatfoot. She found evidence of pain to palpation of the heels and along the arches. No swelling was seen. Her assessment was bilateral plantar fasciitis and pes planus. She prescribed pain medication and orthoses, with follow-up and consideration of cortisone shots.

The Veteran had another podiatry visit in June 2014. He reported ongoing pain in his heels, 7 to 8 out of 10 in severity. He reported difficulty in walking and weightbearing because of his bilateral foot disorder. The podiatrist noted pain to palpation of the plantar heels and arches. She stated that the symptoms remained about the same. In VA podiatry treatment in August 2014, the Veteran reported ongoing bilateral foot pain. He underwent cortisone injections in his heels.

The Veteran's accounts and the medical findings indicate that his plantar fasciitis is manifested by pain that worsens with weightbearing and reduces his endurance for weightbearing. Although there are recent findings of pes planus, his impairment is more characterized by pain than by the shape or position of his feet. Therefore, his plantar fasciitis is more appropriately addressed under Diagnostic Code 5284, for foot injury other than pes planus or the other individually listed disorders. Clinicians have described the disability as mild to moderate. Considering the report of missed work days, the effect of the disorder reasonably reaches the level of moderate disability of each foot. The Board therefore grants separate ratings under Diagnostic Code 5284, 10 percent for the left foot and 10 percent for the right foot.

The Veteran reported that a treating doctor described his plantar fasciitis as severe. In the assembled treatment and examination notes, however, no clinician has described the disorder as worse than moderate. Therefore, ratings higher than 10 percent for each foot are not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's plantar fasciitis has not required hospitalization. He has reported having missed days of work due to his plantar fasciitis. The missed days and pain with weightbearing affect his occupational functioning, but to an extent that does not rise to the level of marked interference with employment. The effects of his plantar fasciitis can be addressed appropriately under Diagnostic Code 5284, and that code provides for higher ratings for greater levels of impairment. Therefore, it is not necessary to refer the plantar fasciitis for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran reports that he misses days of work because of his plantar fasciitis, but he reports that he continues to hold full time employment. Thus, the record does not raise the issue of unemployability.

Hypertension

The Veteran contends that his hypertension warrants a rating higher than the 0 percent rating that the RO assigned. The rating schedule provides criteria for evaluating hypertension as follows: 


Diastolic pressure predominantly 130 or more  ........ 60 percent

Diastolic pressure predominantly 120 or more  ........ 40 percent

Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more  .................... 20 percent

Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control  ................................................... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7101.

In VA treatment of the Veteran in April 2010, a history of hypertension was noted. In VA primary care in May 2010, the Veteran reported that he was diagnosed with hypertension in 2002, but that currently he was not on any medications for hypertension. 

In a January 2011 VA examination, the Veteran indicated that he had been diagnosed with hypertension, but was not on continuous medication for it. He reported that medication prescribed in 2006 had failed to control his blood pressure. He stated that a medication prescribed later in service also failed to tightly control his blood pressure, and he stopped taking it. The examiner noted that in May 2010 a VA physician prescribed the Veteran medication for hypertension, but that, as of the January 2011 examination, the Veteran had not picked up the medication. The examiner recorded blood pressure measurements of 143/90, 145/96, and 148/92. The examiner found that he had mild essential hypertension. The examiner stated that the hypertension was not well controlled, due to a problem with compliance with medication. The examiner advised him to pick up the prescribed medication and begin taking it.

In his April 2011 NOD, the Veteran stated that medications had failed to bring his blood pressure within normal range. He reported that since his hypertension was found in 2002, medication had failed to bring it down. In a June 2012 substantive appeal, he stated that beginning in 2002 he took medication for hypertension. He reported that the medication did not work, and that it gave him allergic reactions. He stated that VA physicians who treated him had described his hypertension as mild to severe.

On VA examination in January 2014, the Veteran reported that in 2001 he was diagnosed with hypertension. He stated that at that time he was first prescribed medication for hypertension. He indicated that after that he was followed for hypertension periodically. He stated that his most recent evaluation for hypertension was in 2010. He stated that he was not presently on hypertension medication, and that he last took such medication about a year before the 2014 examination. In the 2014 examination, the blood pressure readings were 136/82, 124/77, and 127/73. The examiner found that those readings were normal, and that the diagnosis of hypertension was not indicated at that time.

In VA treatment in February 2014, blood pressure readings were 138/92 and 126/84. The treating physician noted that his hypertension was controlled with lifestyle modification, that he had a monitor, and that goals were reviewed. In June 2014, his blood pressure was 139/82. 

The evidence does not show any period when the Veteran's diastolic pressure was predominantly 100 or more. Over the period since April 15, 2010, he has not been on continuous medication. His blood pressure has been at times not under control, and at other times in the normal range. There is no evidence of any period when his systolic pressure was predominantly 160 or more. By the preponderance of the evidence, then, his hypertension has not met the criteria for a 10 percent rating or any other compensable rating.

The Veteran's hypertension has not required hospitalization. There is no evidence suggesting that it has markedly interfered with employment. The rating schedule provides for higher ratings for greater levels of impairment. Therefore, it is not necessary to refer the hypertension for consideration of extraschedular ratings. As noted above, he reports that he continues to hold full time employment, so the record does not raise the issue of unemployability.


ORDER

From April 15, 2010, a 10 percent disability rating for left foot plantar fasciitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From April 15, 2010, a 10 percent disability rating for right foot plantar fasciitis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

An initial compensable (higher than 0 percent) disability rating for hypertension is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


